                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

CHRISTY L. LILLEY,                          )
                 Plaintiff,                 )
                                            )
v.                                          )      JUDGMENT
                                            )
                                            )      No. 4:19-CV-93-FL
ANDREW M. SAUL, Commissioner of             )
Social Security                             )
                Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
November 8, 2019, that this case is dismissed without prejudice for failure to prosecute.

This Judgment Filed and Entered on December 3, 2019, and Copies To:
Christy L. Lilley (Via U.S. Mail) to 1102 Pine Street, Apt C, Beaufort, NC 28516
Wanda D. Mason (via CM/ECF Notice of Electronic Filing)

December 3, 2019                    PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
